Cite as 2014 Ark. App. 472

                   ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                       No. CR-13-654


JAMES T. PIPER                                    Opinion Delivered   SEPTEMBER 17, 2014
                                APPELLANT
                                                  APPEAL FROM THE DREW COUNTY
V.                                                CIRCUIT COURT
                                                  [NO. CR-12-94-1]

                                                  HONORABLE SAM POPE, JUDGE
STATE OF ARKANSAS
                                  APPELLEE        AFFIRMED



                               DAVID M. GLOVER, Judge


          James Piper was convicted by a Drew County jury of the offenses of breaking or

entering, theft of property, and theft by receiving. Piper was sentenced to four years’

imprisonment for each conviction, with the sentences to be served consecutively. He now

appeals only his breaking-or-entering conviction, arguing that the trial court erred in denying

his motion for directed verdict on that count due to the insufficiency of the evidence.1 We

affirm.

          During the evening on July 20, 2012, Elizabeth Efird’s purse was taken out of her

unlocked car in her carport. The next morning she noticed that her purse was missing around

10 a.m. and reported her loss to the police. Mrs. Efird’s purse contained cash, credit cards,

and a debit card, along with identification, her social security card, and other personal items.



          1
         This case was previously appealed; this court ordered rebriefing and remanded to
settle and supplement the record. Piper v. State, 2014 Ark. App. 224.
                                Cite as 2014 Ark. App. 472

Mrs. Efird testified that there was no damage to her vehicle, and she did not see whoever took

her purse.

       Her husband, Michael Efird, testified that he was able to obtain from a local bank the

video from the ATM (there had been an attempt to use Mrs. Efird’s ATM card); and that

when he called his credit-card company, he learned that one of her credit cards had been used

at Wal-Mart. He also learned that a credit card had been used at Fred’s. Mr. Efird said that

he did not see anyone trying to enter his wife’s vehicle, and there was no damage done to it.

       David Crutchfield, a Monticello police officer, responded to the call regarding Mrs.

Efird’s missing purse. He testified that he saw some footprints going north from the Efirds’

residence to Oakland Street. Officer Crutchfield did not find any other evidence at the

residence, and he did not check for fingerprints.

       Greg Johnson, a criminal investigator for the Monticello Police Department,

interviewed Piper. He testified that Piper admitted attempting to use Mrs. Efird’s ATM card

at a bank located about one block from where Piper lived, which was only a few blocks from

the Efirds’ residence. Officer Johnson stated that he did not remember Piper telling him that

he used one of Mrs. Efird’s credit cards at Wal-Mart (that in fact Piper had told him that he

did not use a credit card at Wal-Mart), but that there was video footage showing Piper using

it at Wal-Mart.

       During his recorded interview, when asked how he got the purse, Piper said that he

found the purse lying in the trash dumpster behind his house around 6:00 a.m. on July 21; he

rummaged through it and found forty dollars in cash and a couple of credit cards. Piper stated


                                              2
                                    Cite as 2014 Ark. App. 472

that he threw the credit cards away; however, he also said that he used a card at Fred’s to get

a pair of shoes that he later returned. He admitted that he attempted to use the ATM at

Commercial Bank across the street from his house, but that he could not get it to work. Piper

further said that he probably bought cigarettes with the cash he found in the purse.

       At the close of the State’s evidence, Piper made a motion for directed verdict with

respect to breaking or entering, arguing that there was no direct evidence that he had broken

into the vehicle and that it was entirely possible that he could have found the purse in the

dumpster. The trial court denied the motion. When Piper renewed this motion at the close

of the case, it was again denied.

       Challenges to the sufficiency of the evidence to support a conviction are considered

in the light most favorable to the State, considering only the evidence in favor of the guilty

verdict. Haire v. State, 2010 Ark. App. 89. The conviction is affirmed if supported by

substantial evidence; that is, evidence forceful enough to compel a conclusion one way or the

other beyond suspicion or conjecture. Id. The fact that evidence is circumstantial does not

render it insubstantial. Geer v. State, 75 Ark. App. 147, 55 S.W.3d 312 (2001). Circumstantial

evidence may be used to support a conviction if it is consistent with the defendant’s guilt and

inconsistent with any other reasonable conclusion; this determination is a question of fact for

the fact-finder. Baughman v. State, 353 Ark. 1, 110 S.W.3d 740 (2003). The finder of fact

is also tasked with determining what portions of the witnesses’ testimony are credible and

must resolve all questions of conflicting testimony and inconsistent evidence. Id. The jury

is permitted to draw any reasonable inference from circumstantial evidence to the same extent


                                                3
                                  Cite as 2014 Ark. App. 472

that it can from direct evidence; it is only when circumstantial evidence leaves the jury solely

to speculation and conjecture that it is insufficient as a matter of law. Deviney v. State, 14 Ark.

App. 70, 685 S.W.2d 179 (1985).

       A person commits the offense of breaking or entering if he enters or breaks into any

vehicle with the purpose of committing a theft or felony. Ark. Code Ann. § 5-39-202(a)(1)

(Repl. 2013). Piper, citing Fortner v. State, 258 Ark. 591, 528 S.W.2d 378 (1975), argues that

a directed verdict should have been granted because there was no evidence from which the

jury could have found, without resorting to speculation and conjecture, that he was guilty of

the offense of breaking or entering. We disagree.

       Looking at the evidence in the light most favorable to the State, Piper, who lived only

a few blocks from the Efirds’ house, attempted to use Mrs. Efird’s ATM card in the early-

morning hours the day after the purse was stolen. He was also captured on video that

morning using one of Mrs. Efird’s credit cards at Wal-Mart. Furthermore, there was cash in

the purse that Piper admitted to spending. It is apparent that the jury did not believe Piper’s

story that he found the purse in the dumpster behind his house, which was its right; it is the

responsibility of the fact-finder to determine whether circumstantial evidence is consistent

with guilt and inconsistent with any other reasonable conclusion. Baughman, supra.

       Here, there was direct evidence that Mrs. Efird’s purse was taken from her vehicle;

Piper was in possession of her purse the morning after it was taken; he lived only a few blocks

from the Efirds’ residence; he used at least one of Mrs. Efird’s credit cards and attempted to

use her ATM card to no avail; and he spent the money he found in the purse. Given this


                                                4
                                Cite as 2014 Ark. App. 472

direct evidence, there is also circumstantial evidence sufficient to support an inference that

Piper was the person who entered the vehicle and took the purse.

       Affirmed.

       WALMSLEY and VAUGHT, JJ., agree.

       Potts Law Office, by: Gary W. Potts, for appellant.

        Dustin McDaniel, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., and Drew Aylesworth,
Law Student Admitted to Practice Pursuant to Rule XV of the Rules Governing Admission
to the Bar of the Supreme Court under the supervision of Darnisa Evans Johnson, Deputy Att’y
Gen., for appellee.




                                              5